Opinion filed March 8, 2018




                                       In The


        Eleventh Court of Appeals
                                    __________

      Nos. 11-18-00011-CR, 11-18-00012-CR, & 11-18-00013-CR
                            __________

                 MARCUS DWIGHT BOOTH, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 385th District Court
                           Midland County, Texas
            Trial Court Cause Nos. CR42435, CR42436, & CR42437


                     MEMORANDUM OPINION
      Marcus Dwight Booth, Appellant, filed an untimely pro se notice of appeal
from his convictions for the offenses of possession of a controlled substance,
tampering with physical evidence, and assault on a public servant. We dismiss the
appeals.
      The documents on file in these cases indicate that Appellant’s sentences were
imposed on July 14, 2014, and that his pro se notice of appeal was filed in the district
clerk’s office on January 8, 2018. When the appeals were filed in this court, we
notified Appellant by letter that the notice of appeal appeared to be untimely and
that the appeals may be dismissed for want of jurisdiction. We requested that
Appellant respond to our letter and show grounds to continue these appeals.
Appellant has not filed a response.
        Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal in each case
was due to be filed within thirty days after the date his sentence was imposed in open
court. A notice of appeal must be in writing and filed with the clerk of the trial court.
TEX. R. APP. P. 25.2(c)(1).              The documents on file in this court reflect that
Appellant’s notice of appeal was filed with the clerk of the trial court more than three
years after his sentences were imposed. The notice of appeal was, therefore,
untimely. Absent a timely filed notice of appeal or the granting of a timely motion
for extension of time, we do not have jurisdiction to entertain these appeals. Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993).
Because we have no jurisdiction, we must dismiss the appeals.
        These appeals are dismissed for want of jurisdiction.


                                                           PER CURIAM


March 8, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1



        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2